Citation Nr: 1330452	
Decision Date: 09/23/13    Archive Date: 09/30/13

DOCKET NO.  06-30 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for mixed obstructive sleep apnea, to include as secondary to service-connected allergic rhinitis with hypertrophy of inferior turbinates.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1964 to September 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

In December 2006, the Veteran testified at a hearing before a Decision Review Officer at the RO.  In January 2008, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge.  Transcripts of these hearings are associated with the claims file. 

In February 2008, the Board denied entitlement to service connection for mixed obstructive sleep apnea.  In a February 2010 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's February 2008 decision, and remanded the claim for readjudication consistent with the Court's memorandum decision. 

The Board previously remanded this matter in December 2010.  For reasons explained below, the current appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts entitlement to service connection for sleep apnea on both a direct and secondary basis.

In July 2012, the Board requested a Veterans Health Administration (VHA) opinion, and the VHA opinion was obtained in September 2012.  Following an April 2013 request for clarification from the Board, an addendum opinion was received in June 2013.  The same month, the Veteran was advised of his right to provide additional evidence or argument in response to that opinion. 

In July 2013, the Veteran submitted additional lay and clinical evidence in support of his claim for service connection for sleep apnea.  Rather than waive RO consideration of the newly submitted evidence, he specifically requested remand of his case to the RO.  A supplemental statement of the case must be furnished to the Veteran when additional pertinent evidence is received after a supplemental statement of the case is issued.  38 C.F.R. § 19.31 (2012).

Unless this procedural right is waived by the Veteran, any additional evidence must be referred to the RO for review and preparation of a supplemental statement of the case.  Id.; 38 C.F.R. § 20.1304(c) (2012).  Thus, remand is required.

Accordingly, the case is REMANDED for the following action:

The RO should review the claim in light of the new evidence noted above and all other evidence received regarding this claim.  If the claim is denied, the Veteran and his representative, if applicable, should be issued a supplemental statement of the case, and given an opportunity to respond.

Thereafter, the claim should be returned to the Board for further review, if otherwise in order.  No action is required of the Veteran until he receives further notice. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


